MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jun 04 2020, 9:52 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEES
Daniel L. Brown                                          Thomas E. Scifres
Daniel L. Brown Law Office, P.C.                         Thomas E. Scifres, P.C.
Salem, Indiana                                           Salem, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                     June 4, 2020
Guardianship of S.S. (Minor                              Court of Appeals Case No.
Child);                                                  19A-GU-2776
Daniel Ephrom Brock,                                     Appeal from the Washington
                                                         Circuit Court
Appellant-Intervenor,
                                                         The Honorable Larry Medlock,
        v.                                               Judge
                                                         Trial Court Cause No.
Gregory M. Sullivan and Mary                             88C01-1705-GU-23
J. Sullivan,
Appellees-Petitioners



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-GU-2776 | June 4, 2020                   Page 1 of 7
[1]   Daniel Ephrom Brock appeals the trial court’s grant of a motion to correct error

      filed by Gregory M. Sullivan and Mary J. Sullivan (collectively, “Maternal

      Grandparents”). He argues the trial court abused its discretion in doing so for

      multiple reasons, one of which we find dispositive: whether Maternal

      Grandparents invited the very errors of which they now complain.


      We reverse.



                            Facts and Procedural History
[2]   S.S. (“Child”) was born to Rachel Sullivan (“Mother”), Maternal

      Grandparent’s daughter, on October 22, 2015. Brock dated Mother prior to

      Child’s birth and all parties assumed he was Child’s father, but he was not

      identified as father on S.S.’s birth certificate. On May 9, 2017, Maternal

      Grandparents filed for guardianship of Child (hereinafter, “Guardianship

      Case”). Mother consented to the guardianship, and Maternal Grandparents

      have been Child’s guardians since. Brock did not participate in the initial

      guardianship proceedings, as he had not established legal paternity at the time.


[3]   Since Child’s birth, Brock has consistently been a part of Child’s life, including

      a five-month period in 2018 during which Brock lived with Maternal

      Grandparents and Child. After Brock moved to his own residence in

      September 2018, Child stayed with Brock from Friday morning to Sunday

      morning or from Friday morning to Monday night on most weekends. On

      April 30, 2019, Brock filed a “Verified Petition to Establish his Paternity,


      Court of Appeals of Indiana | Memorandum Decision 19A-GU-2776 | June 4, 2020   Page 2 of 7
      Custody, Parenting Time and for Surname Change.” (Appellant’s App. Vol. II

      at 8) (hereinafter “Paternity Case”). The trial court in the Paternity Case

      ordered Brock to undergo DNA testing, and he agreed to do so. In late July,

      the DNA test excluded Brock as Child’s father.


[4]   On July 25, 2019, after discovering he was not biologically related to Child,

      Brock filed a motion to intervene in the Guardianship Case and a “Verified

      Petition for Establishment of Visitation[.]” (Id. at 25.) The trial court granted

      his motion to intervene on July 26, 2019, (see id. at 24) (trial court’s order

      granting Brock’s motion to intervene), and set a hearing on Brock’s petition for

      visitation for September 3, 2019.


[5]   On September 3, 2019, all parties attended a hearing before the trial court and,

      in open court, came to an agreement regarding Brock’s visitation with Child

      and other related issues. The trial court memorialized that agreement in an

      order on September 4, 2019. The agreement provided:


              2. That, Intervenor, Daniel Ephrom Brock, shall continue with
              interim parenting time, being Fridays in the a.m. until Sundays in
              the a.m. and on weekends that he has a long weekend, from
              Friday a.m. until Monday p.m., and additional time as the
              parties can agree.


              3. That Daniel Ephrom Brock, [sic] shall be authorized to obtain
              medical assistance for the child while the child is in his care.


              4. That the parties will work together to obtain a preschool for
              the child.


      Court of Appeals of Indiana | Memorandum Decision 19A-GU-2776 | June 4, 2020   Page 3 of 7
               5. That Mr. Brock is seeking additional time on Wednesdays
               through Fridays on alternating weeks in addition to the time set
               forth in paragraph 2, and the parties were to work together for
               such time and it would be conditioned on Mr. Brock providing
               work-related child care for the child during such additional time
               and should he be unable to arrange for same, then he will return
               the child to the Guardians. Further, Mr. Brock would be
               responsible to arrange transportation to and from any pre-school
               provider during such additional time.


      (Id. at 29-30.)


[6]   On October 3, 2019, Maternal Grandparents filed a motion to correct errors,

      asking the court to vacate its September 4, 2019, order because the trial court

      erred when it allowed Brock to intervene in the Guardianship Case. Brock filed

      his response on October 4, 2019. The trial court summarily granted Maternal

      Grandparents’ motion to correct error, stating, “the Court’s prior Order,

      entered on September 4, 2019, shall be, and hereby is, vacated. Frequent

      visitation is encouraged, but shall be at discretion of the Co-Guardians.” (Id. at

      36.) 1 This appeal ensued.




      1
        The trial court’s order granting Maternal Grandparents’ motion to correct error lacked a level of specificity
      that has confused these proceedings and hindered our review of this matter. Further, while it is not a
      statutory requirement and the parties did not request findings, “our supreme court has explicitly mandated
      trial courts to issue detailed and specific findings when a child is placed in the care and custody of a person
      other than a natural parent.” In re Guardianship of A.R.S., 816 N.E.2d 1160, 1162 (Ind. Ct. App. 2004).
      While we recognize the order at issue here is not one conferring guardianship, it is important for the trial
      court to be clear in a case such as this. In the future, it would be helpful for the trial court to issue an order,
      especially in proceedings involving a child, that gives this court insight into the reasons for its decision and to
      aid our determination of the propriety of the trial court’s exercise of its broad discretion in such matters.

      Court of Appeals of Indiana | Memorandum Decision 19A-GU-2776 | June 4, 2020                           Page 4 of 7
                                 Discussion and Decision
[7]   Our standard of review of a trial court’s ruling on a motion to correct error is

      well settled.


              We generally review a trial court’s ruling on a motion to correct
              error for an abuse of discretion. Jocham v. Sutliff, 26 N.E.3d 82,
              85 (Ind. Ct. App. 2015), trans. denied. An abuse of discretion
              occurs when the trial court’s decision is against the logic and
              effect of the facts and circumstances before the court or if the
              court has misinterpreted the law. In re Marriage of Dean, 787
N.E.2d 445, 447 (Ind. Ct. App. 2003), trans. denied. However,
              where the issues raised in the motion are questions of law, the
              standard of review is de novo. City of Indianapolis v. Hicks, 932
N.E.2d 227, 230 (Ind. Ct. App. 2010), trans. denied.


      Ind. Bureau of Motor Vehicles v. Watson, 70 N.E.3d 380, 384 (Ind. Ct. App. 2017).


[8]   In their motion to correct error, Maternal Grandparents first argued “[i]t was

      error for the Court to allow Brock to intervene in the [G]uardianship [C]ase[.]”

      (Appellant’s App. Vol. II at 31.) While in that motion Maternal Grandparents

      correctly stated that Brock filed a motion to intervene in the Guardianship Case

      on July 25, 2019, their statement that the trial court “did not directly rule on the

      Motion to Intervene[,]” (id.), is incorrect because the trial court granted Brock’s

      motion to intervene in the Guardianship Case on July 26, 2019. (See id. at 24)

      (trial court’s order granting Brock’s motion to intervene).


[9]   Next, Maternal Grandparents’ motion to correct error requests that the trial

      court “vacate its prior order of September 4, 2019, [and] allow permissive

      interaction between the child and any other people the Co-Guardians see fit at
      Court of Appeals of Indiana | Memorandum Decision 19A-GU-2776 | June 4, 2020   Page 5 of 7
       their discretion[.]” (Appellant’s App. Vol. II at 32.) The trial court’s September

       4, 2019, order stated, “the issue of Mr. Brock’s Verified Petition for

       Establishment of Visitation being before the court and the parties having met

       and conferred announce the following agreement, which the Court now accepts

       as follows[,]” (id. at 29), and the parties do not dispute that they came to an

       agreement during the September 3, 2019, hearing about when Brock may visit

       Child. Maternal Grandparents seem to argue that, despite the fact that all

       parties agreed to visitation during the September 3, 2019, hearing and the trial

       court accepted that agreement when it entered its September 4, 2019, order, the

       order should now be vacated because Brock was not Child’s biological father

       and thus was not entitled to visitation.


[10]   We are unpersuaded by that argument. At the time of the trial court’s

       September 4, 2019, order, all parties agreed to allow Brock visitation with

       Child, even though a DNA test had excluded Brock as the Child’s biological

       father months earlier. Maternal Grandparents cannot now allege error in the

       trial court’s memorialization of the parties’ agreement because, if there were an

       error, Maternal Grandparents invited it by agreeing to the terms of Brock’s

       visitation with Child. Further, Maternal Grandparents acquiesced to the trial

       court’s grant of Brock’s motion to intervene by considering his request to visit

       with Child. See Stolberg v. Stolberg, 538 N.E.2d 1, 5 (Ind. Ct. App. 1989) (Party

       “invited any error she now complains of by clearly agreeing, without objection

       to the agreement . . . [party] was given ample opportunity to object to the




       Court of Appeals of Indiana | Memorandum Decision 19A-GU-2776 | June 4, 2020   Page 6 of 7
       content and form of the agreement, but she failed to do so.”). 2 Therefore, the

       trial court abused its discretion when it granted Maternal Grandparents’ motion

       to correct error. See Wright v. Wright, 782 N.E.2d 363, 368 (Ind. Ct. App. 2002)

       (trial court abused its discretion when it granted wife’s motion to correct error

       regarding a visitation provision in a dissolution order after wife agreed to the

       provision).



                                                  Conclusion
[11]   As Maternal Grandparents did not object to Brock’s intervention and then

       invited any error in allowing Brock visitation with Child, the trial court abused

       its discretion when it granted Maternal Grandparents’ motion to correct error.

       Accordingly, we reverse that order and reinstate the trial court’s September 4,

       2019, order.


[12]   Reversed.


       Robb, J., and Vaidik, J., concur.




       2
         Maternal Grandparents also seem to believe they are entitled to relief because they “remained
       unrepresented through the paternity and intervention proceedings.” (Appellant’s App. Vol. II at 31.)
       Whether Maternal Grandparents were represented by counsel at any time during the proceedings is
       immaterial, as we have long held pro se litigants are held to the same standard as licensed attorneys and are
       expected to understand procedural rules. See Ballaban v. Bloomington Jewish Comm., Inc., 982 N.E.2d 329, 334
       (Ind. Ct. App. 2013) (pro se litigants are held to the same standard as licensed attorneys and are required to
       follow procedural rules).

       Court of Appeals of Indiana | Memorandum Decision 19A-GU-2776 | June 4, 2020                       Page 7 of 7